Citation Nr: 0918201	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  99-03 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1974 until May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 Rating Decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
determined that the Veteran had not submitted new and 
material evidence to reopen a claim for entitlement to 
service connection for PTSD.

The Veteran's claim was first denied in an October 1993 
rating decision.  He filed a notice of disagreement in May 
1994, and subsequently both a second rating decision and a 
Statement of the Case (SOC) were issued in October 1994.  The 
rating decision and SOC continued the denial of the claim for 
service connection, and for purposes of the current claim, 
the October 1994 rating decision is considered the last final 
denial of his claim.

In July 2000, the Board remanded this matter with 
instructions for the RO to obtain records from the Social 
Security Administration (SSA), and to request verification of 
the Veteran's alleged stressors through the U.S. Armed 
Services Center for Unit Records Research (CURR).

The Veteran's appeal returned to the Board and was remanded a 
second time in October 2003.  The purpose of the remand was 
to comply with the mandates of the Veteran's Claims 
Assistance Act of 2000.  The Board instructed the RO to 
provide all required notice to the Veteran about what was 
required to substantiate his claim, including the types of 
stressors that could support a finding of service connection 
for PTSD and the types of evidence necessary to substantiate 
the occurrence of his claimed stressors.  The Board informed 
the Veteran that "verification of his alleged stressors will 
depend upon him providing sufficiently detailed information 
regarding those stressors."  

Again in August 2007, upon its return to the Board, the 
Veteran's appeal was remanded to the RO for a third time.  
The Board noted that the December 2002 Supplemental Statement 
of the Case acknowledged receipt of a response from CURR, but 
that such response was not associated with the claims folder.  
The Board requested that the RO associate the CURR response 
to the claims folder.  The RO was also instructed to 
associate SSA records with the claims folder.

The veteran relocated and his claim is now being addressed 
through the RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  In October 1994, the RO last denied the Veteran's claim 
of entitlement to service connection for PTSD, and following 
notice of this decision, the Veteran did not appeal by filing 
a notice of disagreement.

2.  Evidence received since the October 1994 rating decision 
is not new and material for the claim of entitlement to 
service connection for PTSD, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
Veteran's current claim was filed prior to November 9, 2000, 
when the VCAA was signed into law; however, the VCAA applies 
to claims that were filed prior to the enactment of the VCAA, 
and remained pending at the time of its enactment.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the Veteran was not provided proper notice under the VCAA 
prior to the initial adjudication of his claim, as the claim 
was first adjudicated prior to the enactment of the VCAA.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Subsequent to an October 2003 remand, the Veteran was 
provided complete notice under the requirements of the VCAA, 
by way of notice letters in August 2005 and February 2008.  
This notice addressed the reopening criteria - i.e., it 
informed the Veteran that new and material evidence must be 
submitted to reopen a claim for service connection, and 
defined new and material evidence.  The Veteran was informed 
that his claim was previously denied because there was no 
evidence of a verifiable stressor during service sufficient 
to support a claim for service connection.  He was told that 
the new and material evidence must show that he experienced a 
stressor during service.  The notice also provided the 
requirements for entitlement to service connection.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to reopen 
the claim, as well as the elements necessary to establish 
service connection that were found insufficient in the 
previous denial.  Following the February 2008 letter to the 
Veteran, the claim was readjudicated by the RO.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).

VA also has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has complied with the three 
prior remands by the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Prior to the original denial of the 
Veteran's claim for lack of a substantiated stressor, VA 
obtained the Veteran's service treatment records and provided 
the Veteran with an examination for his claimed PTSD.  During 
the Veteran's current claim, VA has obtained mental health 
treatment reports from the VA Medical Centers (VAMC) at which 
the Veteran has sought treatment.  All SSA records have been 
obtained and associated with the file.  

As to the verification of the Veteran's alleged stressors, 
the RO submitted requests to CURR in October 2000 and October 
2001.  The RO received the CURR report in October 2001, and 
associated the report with the claims folder.  The RO 
requested that the Veteran provide additional support for his 
alleged stressors in correspondence dated August 2005 and 
February 2008.  The Veteran did not respond with additional 
evidence regarding his alleged stressors.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claim at issue here was received in April 1997.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the original October 1993 denial of service 
connection for PTSD, the evidence consisted of the Veteran's 
claim, his service treatment records, and a July 1993 VA 
examination report, which included a diagnosis of PTSD.  The 
October 1993 rating decision found that "[s]ervice 
connection for [PTSD] is denied, as there is no objective 
evidence of a life threatening stressor while serving on 
active duty."

Subsequent to the Veteran's May 1994 notice of disagreement, 
the RO issued a second denial of his claim for service 
connection for PTSD.  In considering the claim in October 
1994, the RO also had of record progress notes from the 
Boston VAMC for the period of June 1993 until July 1993.  The 
October 1994 rating decision determined that "[s]ervice 
connection for [PTSD] remains denied as the evidence of 
record, when reviewed in its entirety, does not show 
sufficient objective evidence of a life threatening stressor 
or stressors which would support a diagnosis of [PTSD].  The 
evidence of record does not show the [V]eteran served in 
Vietnam or was involved in any form of combat."

The Veteran did not perfect appeals for either the original 
October 1993 denial or the second denial in October 1994.  
For purposes of considering whether the Veteran has submitted 
new and material evidence, the last final denial of the 
Veteran's claim for service connection was the October 1994 
rating decision.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran 'engaged in combat with the enemy.'  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
Veteran engaged in combat with the enemy and that his alleged 
stressor is combat related, then the Veteran's lay testimony 
or statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be 'satisfactory,' i.e., 
credible and 'consistent with the circumstances, conditions, 
or hardships of service.'  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) & (f).

If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that the Veteran did 
engage in combat, but that the alleged stressor is not combat 
related, then the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the Veteran's testimony or 
statements.  And this credible supporting evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Evidence added to the claims file since the October 1994 
rating decision includes statements by the Veteran, records 
from the Social Security Administration, and progress notes 
from the Boston, Massachusetts, Washington, D.C., and 
Columbia, South Carolina VAMCs.  Additionally, the RO 
received a response from CURR in reference to its request for 
stressor verification.

The Veteran's statements do not provide any evidence to 
support a finding that he experienced stressors while on 
active duty.  Also, the Veteran's statements do not provide 
any additional details which could allow the RO to attempt to 
verify his stressors.

Further, SSA records contained no evidence corroborating any 
of the Veteran's claimed stressors.  The only relevant 
evidence in the SSA records is copies of VA treatment reports 
and examination reports found elsewhere in the claims file. 

During an April 1997 inpatient therapy session at the VAMC, 
the Veteran stated that he was "a highly-trained killer, who 
has found it difficult to revert to civilian life."  
Throughout VAMC treatment, the Veteran regularly referred to 
the alleged incident in which he claims that while stationed 
in Korea, he was instructed to adjust the artillery he was 
shooting, causing the deaths of six Koreans.  Otherwise, the 
VAMC reports contained no evidence relevant to his alleged 
stressors.

CURR responded in October 2001 to the RO's request for 
stressor verification.  The response indicated that CURR was 
"unable to verify the stressor in [the Veteran's] claim 
after reviewing the available U.S. military records for his 
unit."  The response included the Veteran's unit history 
report for 1975, and noted that there was no 1974 unit 
history available for his unit.  

The 1975 unit history report did not reference any incident 
leading to the deaths of six Koreans.  Nor did it include any 
information that could support a finding that the Veteran's 
other alleged stressors occurred: that the Veteran came under 
fire while serving in Korea, that he witnessed the deaths of 
soldiers and other individuals, or that any other violence 
occurred.  The unit report did not reflect that the Veteran's 
unit participated in combat.

The Board finds that all evidence submitted since the last 
final denial in October 1994 is new, in that it had not yet 
been considered by the RO prior to October 1994, and is not 
cumulative or redundant.  

In order for evidence to qualify as "material", as the 
Veteran's claim for service connection was denied on the 
basis of the lack of stressor verification, the evidence must 
support a finding that the Veteran experienced stressors 
during service.  The Veteran was informed of this fact 
through correspondence in August 2005 and February 2008.  In 
each of those letters, the Veteran was asked to provide 
additional details regarding his stressors such that the RO 
could attempt to verify them.  The Veteran did not submit the 
requested information.  The Veteran was also informed he 
could corroborate his claims by way of providing evidence 
such as witnesses with personal knowledge of the events or 
newspaper accounts.  The Veteran did not submit evidence to 
corroborate his claims.

The only evidence potentially relevant to the Veteran's 
alleged stressors that has been submitted since the last 
final denial of his claim in October 1994 was his statement 
to the April 1997 examiner that he was a "trained killer", 
the findings by CURR that the Veteran's alleged stressors 
could not be verified, and the 1975 unit history report.  

The Veteran's statement about being a "trained killer" does 
not suggest a verifiable stressor.  The CURR report 
repudiated the Veteran's allegation that his actions led to 
the deaths of six Koreans.  The unit history report does not 
include any support for any alleged stressor, and does not 
suggest other potential stressors that could be the basis for 
service connection for PTSD.

There is no evidence of record submitted since the October 
1994 that could potentially support a finding that the 
Veteran experienced in-service stressors.  Further, the new 
evidence does not support a finding that the Veteran engaged 
in combat, which would cause the Veteran's statements to be 
"material."  

This is not a situation where the evidence must be considered 
in light of all of the other evidence associated with the 
Veteran's claim in order to "fairly decide the merits of the 
claim."  See Hodge, 155 F.3d at 1363.  The Board finds that 
all evidence submitted since the last final denial of the 
Veteran's claim in October 1994 is not material.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, 
the Veteran's claim for service connection for PTSD cannot be 
reopened.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for PTSD is not 
reopened. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


